Bullard, J.,

delivered the opinion of the court.
The present action was instituted to annul a judgment homologating a tableau of distribution filed by the plaintiff, as curator of a vacant estate, on the ground, that the defendant had, by fraud and ill practices, caused himself to be placed thereon as a privileged creditor, for rent of a house, which, in fact, was not due to him. An injunction was granted to stay an execution which had issued on the refusal of the plaintiff to pay the sum thus allowed. After a trial upon the merits in the court below, judgment was rendered for the defendant; the injunction was dissolved with damages and costs, and the plaintiff appealed.
In an action of this kind it is incumbent on the plaintiff to make out by clear evidence, the fraud and ill practices alleged by him in nullity of the judgment rendered between the parties. This, we think, he has failed to do in this case. Indeed, the weight of evidence is in support of the claim of the defendant, against the estate of Hendricks, the intestate, as allowed without opposition on the tableau. The only evidence which is urged as showing misrepresentation and false statements on the part of the defendant, is that of a conversation between him and the attorney of the curator, after the homologation of the tableau, in which Mon admitted that the rent was in fact due by a negro woman, with whom Hendricks lived, and not by him ; but that he had claimed it pf the estate because he was afraid the woman was unable to pay. This court has had repeated occasions to say that such admissions are the weakest kind of evidence, and are entitled to little or no attention. In this case, notwithstanding such an avowal, we should not hesitate to say, if the *140question were now to be settled, as to the liability of the deceased for the rent, that it was justly due by Hendricks, according to the evidence adduced on the trial of this case.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates, be affirmed, with costs..